        Case 1:15-cr-00536-PGG Document 1096 Filed 09/15/20 Page 1 of 2

‘                                                       U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York

                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                        September 15, 2020
BY CM/ECF
The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

                Re:     United States v. Omar Amanat & Irfan Amanat,
                        15 Cr. 536 (PGG)

Dear Judge Gardephe:

             The Government writes in opposition to defendants Omar Amanat’s and Irfan
Amanat’s motions for furlough to attend their father’s funeral. (Dkt. 1093, 1094). The
Government has conferred with the U.S. Marshals, who also oppose the defendants’ motions.

             Where, as here, the defendants seek temporary release from Bureau of Prison
(“BOP”) custody to attend a funeral, 18 U.S.C. § 3622 applies. Section 3622 provides in relevant
part:

                The Bureau of Prisons may release a prisoner from the place of his
                imprisonment for a limited period if such release appears to be
                consistent with the purpose for which the sentence was imposed and
                any pertinent policy statement issued by the Sentencing
                Commission pursuant to 28 U.S.C. 994(a)(2), if such release
                otherwise appears to be consistent with the public interest and if
                there is reasonable cause to believe that a prisoner will honor the
                trust to be imposed in him, by authorizing him, under prescribed
                conditions, to . . . visit a designated place for a period not to exceed
                thirty days, and then return to the same or another facility, for the
                purpose of . . . attending a funeral of a relative.

18 U.S.C. § 3622(a)(2). “[T]he decision of whether to grant [a defendant] a furlough under Section
3622 is committed to sole discretion of the BOP.” United States v. Roberts, -- F. Supp. 3d --, No.
18 Cr. 528 (JMF) 2020 WL 2020 WL 1700032, at *3 (S.D.N.Y. Apr. 8, 2020). “As virtually every
court to consider the question appears to have held, ‘[t]he statute could not be clearer as to whom
it vests with the authority to grant temporary release. . . . [It] gives authority over temporary-release
decisions “to the Bureau of Prisons (BOP), not the federal courts.”’” Id. (citations omitted;
alternations in original; collecting cases); accord United States v. Schaefer, No. 07 Cr. 498 (LJL)
        Case 1:15-cr-00536-PGG Document 1096 Filed 09/15/20 Page 2 of 2

Hon. Paul G. Gardephe
September 15, 2020
Page 2

(S.D.N.Y.), ECF No. 73 (Apr. 6, 2020), at 4; United States v. Hernandez, No. 19 Cr. 834 (PAE),
2020 WL 1445851, at *1 (S.D.N.Y. Mar. 25, 2020). As noted, the Government has conferred with
the U.S. Marshals, who oppose the defendants’ motions, including because of the COVID-19
pandemic.1 For that reason, the defendants’ motions should be denied.

                Even if the Court had the authority to grant the defendants furlough, the Court
should deny the motions for substantially the same reasons set forth in the Government’s
opposition to the defendants’ Section 3582 motions (Dkt. 1064) and in the Court’s decision
denying the Section 3582 motions, United States v. Amanat, -- F. Supp. 3d --, No. 15 Cr. 356
(PGG), 2020 WL 1847927 (S.D.N.Y. Apr. 13, 2020). The defendants remain flight risks and
dangers to the community. Moreover, in light of the COVID-19 pandemic, permitting the
defendants to be temporarily released presents potential risks to the defendants, the U.S. Marshals,
and the other inmates at MDC Brooklyn, where the defendants are housed. As such, it is against
the “public interest” to grant them furlough, and there is no “reasonable cause to believe” that the
defendants “will honor the trust to be imposed” on them were they to be temporarily released. 18
U.S.C. § 3622. Accordingly, the furlough motions should be denied.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       Acting United States Attorney


                                                 By:          /s/
                                                       Joshua A. Naftalis
                                                       Andrea M. Griswold
                                                       Daniel Tracer
                                                       Assistant United States Attorneys
                                                       (212) 637-2310/1205/2329

cc:    Defense counsel (by CM/ECF)




1
       It is against the U.S. Marshals’ policy to accompany defendants on furloughs.
